UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-2099


HENRICO COUNTY SCHOOL BOARD,

                   Plaintiff - Appellee,

             v.

KANDISE N. LUCAS,

                   Movant - Appellant,

             and

GREGORY MATTHEWS, as parent and next friend of G.M.; TONIE
MATTHEWS, as parent and next friend of G.M.,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:18-cv-00110-REP)


Submitted: October 19, 2020                               Decided: October 28, 2020


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Kandise Lucas, Appellant Pro Se. Samuel Miles Dumville, Kathleen Shepherd Mehfoud,
Alison Ross Wickizer Toepp, REED SMITH, LLP, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Kandise Lucas appeals the district court’s order granting in part the Henrico County

School Board’s motion for sanctions. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Henrico Cnty.

Sch. Bd. v. Lucas, No. 3:18-cv-00110-REP (E.D. Va. Oct. 2, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3